            Case 4:19-cv-00178-LPR Document 51 Filed 08/19/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

YVONNE LAWRENCE LEE, individually
and as ADMINISTRATRIX OF THE
ESTATE OF KENNETH LAWRENCE, DECEASED                                             PLAINTIFF

VS.                                  4:19-CV-00178 LPR

CHARLES “DOC” HOLLADAY, et al                                                DEFENDANTS

                     JOINT MOTION TO DISMISS WITH PREJUDICE

       Come the Plaintiff and Separate Defendants Turn Key Health Clinics, LLC, Dr. Karen

Chase, Jacob Mitchell, Steven Cook, and Johnathon Nguyen (collectively, “Separate

Defendants”), and for their Joint Motion to Dismiss state as follows:

       1.       Plaintiff and Separate Defendants have entered into a settlement agreement which

resolves the claims brought by Plaintiff against Separate Defendants.

       2.       Having reached this agreement, there are not issues remaining for resolution by

this Court.

       3.       Therefore, Plaintiff and Separate Defendants move for dismissal, with prejudice,

of the Plaintiff’s Complaint against Separate Defendants.

       WHEREFORE, Plaintiff and Separate Defendants respectfully request that the Court

grant their Joint Motion to Dismiss Separate Defendants, Turn Key Health Clinics, LLC, Dr.

Karen Chase, Jacob Mitchell, Steven Cook, and Johnathon Nguyen, and that the Court enter an

Order dismissing all claims against Defendants with prejudice.

                                             Respectfully submitted,

                                             Benjamin D. Jackson
                                             Lauren S. Grinder
                                             Mitchell, Williams, Selig, Gates & Woodyard
                                             425 West Capitol Avenue, Suite 1800
Case 4:19-cv-00178-LPR Document 51 Filed 08/19/20 Page 2 of 2




                           Little Rock, AR 72201
                           bjackson@mwlaw.com
                           lgrinder@mwlaw.com
                           Attorneys for: Separate Defendants,
                           Turn Key Health Clinics, LLC, Dr. Karen Chase,
                           Johnathon Nguyen, Jacob Mitchell, & Steven Cook

                           Willard Proctor, Jr.
                           Attorney at Law
                           2500 South State Street
                           Little Rock, AR 72206-2162
                           willard@wpjrlaw.com
                           -and-
                           John W. Walker
                           John W. Walker, P.A.
                           1723 Broadway
                           Little Rock, AR 72206-1220
                           johnwalkeratty@aol.com
                           -and-
                           Lawrence Anthony Walker
                           John W. Walker, P.A.
                           1723 Broadway
                           Little Rock, AR 72206-1220
                           tonywalkeratty@gmail.com
                           Attorneys for: Plaintiff




                              2
